Citation Nr: 0910114	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1966 
to April 1969, and in the Air Force from April 2002 to August 
2002, October 2002 to March 8, 2003, March 23, 2003 to 
February 2004, and March 2004 to September 2004.
 
This matter initially came before the Board of Veterans 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

A hearing was held by the undersigned Member of the Board in 
February 2008.  At the hearing, the appellant testified that 
his hearing got worse since his VA examination.  His case was 
thereafter remanded by the Board in May 2008.  


FINDING OF FACT

The service connected bilateral hearing loss is not shown to 
be manifested by worse than a level IV impairment of auditory 
acuity in the right ear (August 2008) and level IV impairment 
of acuity in the left ear (November 2007), with level II 
hearing in the right ear in November and level I hearing in 
the left ear in August.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the Veteran's service connected bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

On May 21, 2008, the Veteran was provided notice that 
complied with all of the above cited requirements, in 
accordance with the instructions set forth in the May 2008 
decision remanding this case.  Thereafter, the Veteran's 
claim was readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in October 2008.  Therefore, the 
requirements of the VCAA, Dingess, and Vazquez-Flores have 
been met. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records 
and a transcript of the Veteran's testimony at a December 
2008 hearing that was held before the undersigned Veteran's 
Law Judge.  At the hearing, the Veteran denied seeing an 
audiologist, except for the examinations provided by VA in 
connection with the Veteran's compensation claims.  In 
November 2008 the Veteran returned the "SSOC Notice 
Response" and checked the box stating that he had no other 
information or evidence to submit.  The Board therefore finds 
that the VA satisfied its duty to assist.  

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1115; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, service connection for hearing loss was granted 
in a December 2005 rating decision, and a noncompensable 
evaluation was assigned therefore.  In March 2007, the 
Veteran claimed his hearing got worse.



At a VA examination in November 2007, pure tone thresholds, 
in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
35
50
75
LEFT
25
50
60
75

The average pure tone threshold in decibels was 46for the 
right ear and 53 in the left ear.  The Veteran's speech 
recognition ability was 84 in the right ear and 80 in the 
left ear.  The audiologist's impression was hearing within 
normal limits through 1000 Hertz, sloping to a severe high 
frequency hearing loss bilaterally.  

The Veteran was examined again in August 2008, after stating 
at a February 2008 hearing before the undersigned member of 
the Board that his hearing got worse.  At the August 2008 
examination, pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
25
45
60
LEFT
20
45
55
65

The average pure tone threshold in decibels was 38 for the 
right ear and 46 in the left ear.  The Veteran's speech 
recognition ability was 75 in the right ear and 96 in the 
left ear.  The audiologist's impression with respect to the 
right ear was hearing within normal limits to 2000 Hertz, 
sloping to a moderate to moderately severe sensorineural 
hearing loss at 3000 to 8000 Hertz.  With respect to the left 
ear, the audiologist's impression was hearing within normal 
limits through 1000 Hertz, sloping to a moderate to severe 
sensorineural hearing loss at 2000 Hertz to 8000 Hertz.

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent.  This is based on impairment of 
hearing acuity as measured by the results of pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz and the Maryland CNC controlled speech 
discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal 
hearing to Level XI for profound deafness.  These are set 
forth in Table VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech 
discrimination testing is inappropriate due to language 
difficulties, inconsistent speech discrimination scores, or 
an exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86, a level ranging from Level I to Level XI is 
assigned utilizing pure tone threshold testing alone pursuant 
to Table VIA.  38 C.F.R. § 4.85.  

The Board observes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In this case, the numeric designations produce a non-
compensable disability rating with respect to each of the 
above described audiological evaluations.

The November 2007 audiology examination showed that the 
average decibel threshold for the frequencies of 1000, 2000, 
3000, and 4000 Hertz was 46 in the right ear, with speech 
discrimination 84 percent correct.  The average decibel 
threshold in the left ear was 53, with speech discrimination 
80 percent correct.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level II hearing impairment of the right ear and a 
Level IV hearing impairment in the left ear.  Applying Table 
VII, this yields a zero percent rating.

The August 2008 audiology examination showed that the average 
decibel threshold for the frequencies of 1000, 2000, 3000, 
and 4000 Hertz was 38 in the right ear, with speech 
discrimination 75 percent correct.  The average decibel 
threshold in the left ear was 46, with speech discrimination 
96 percent correct.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level IV hearing impairment of the right ear and a 
Level I hearing impairment in the left ear.  Applying Table 
VII, this yields a zero percent rating.

Thus, as set forth above, both the November 2007 and the 
August 2008 VA audiological evaluations yielded disability 
ratings of 0 percent.

The Board considered the Veteran's testimony at the December 
2008 hearing that his job performance as a heavy equipment 
operator is affected by his hearing loss.  The Veteran 
testified that when his supervisor calls him on the radio, he 
has to ask him to repeat instructions several times.  When it 
is windy, he has to ask headquarters to repeat instructions 2 
to 3 times to ensure that he heard properly.  If there is a 
lot of external noise, such as wind or a nearby ambulance, it 
is difficult for him to hear instructions that are given over 
the radio.  The Veteran stated that he is unaware of any 
situation where he lost a promotion opportunity due to his 
hearing loss, but that sometimes he is not assigned to 
perform particular tasks involving loud noises.  The Veteran 
states he has never had to leave work early or take the day 
off because he was bothered by noise.  

The Veteran also submitted a note from his supervisor dated 
June 2008 in which his supervisor stated that the Veteran has 
a hard time understanding messages that are relayed over two 
way radios, and has a hard time understanding what the 
conversations are about during meetings when several people 
are talking.  His supervisor stated that the Veteran tries 
very hard not to let his hearing disability affect his work 
performance, but sometimes it cannot be avoided.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  
Further, although the Veteran's work is marginally affected 
in that he sometimes needs instructions to be repeated, or 
has difficulty understanding conversations where multiple 
people are talking, there is no evidence that these 
difficulties impair the Veteran's work performance so 
significantly as to warrant extraschedular consideration.  It 
is not shown that he misses time from work due to the 
disability, nor is it shown that he has promotions that have 
been missed secondary to defective hearing.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A compensable rating for hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


